Title: To Thomas Jefferson from Joseph Briggs, 16 August 1804
From: Briggs, Joseph
To: Jefferson, Thomas


               
                  Sir,
                  New-Orleans 16 August 1804
               
               His Excellency Governor Claiborne, in consequence of a severe attack of fever, common at this season and in this climate, which disables him from writing even his name, has directed me to state to you Sir, that, your letters of the 12th. and 17th. July to himself and the Superior of the Nuns of St. Ursula have been received.—The first will be attended to, the moment health permits, and the latter has been conveyed to the Superior.
               I have the honor to be, Sir, with the highest respect Your most obdt. servt.
               
                  
                     Jos: Briggs
                  
               
            